LOCKWOOD, Chief Justice. '
Appellant, entered a plea of not guilty to the offense of robbery. He was duly tried and sentenced to a term of five to seven years. Appellant was represented by court appointed counsel at the time of his plea and at the time of sentencing. ' Counsel was also appointed for appeal purposes.
Counsel advised this Court by written communication that he had been unable to find grounds upon which an appeal could be based. Under A.R.S. § 13-1715, the Court must examine the record for fundamental error in all criminal appeals. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964). The appeal was therefore submitted on the record.
The transcript of the testimony shows that a hotel clerk had been robbed of approximately eighty dollars by two men on the night of August 29, 1963. The hotel clerk described their appearances to the *375police who shortly thereafter apprehended the pair. The stolen money was found near a utility pole where the two had been standing immediately before the arrest. The clerk subsequently identified the appellant in a line-up immediately after the arrest.
On examination of the record we have found no reversible error. Hence, we are .satisfied that the appellant was fairly tried and justly convicted. The judgment is therefore affirmed.
STRUCKMEYER, V. C. J., and BERNSTEIN, UDALL, and McFARLAND, JJ., concur.